
	
		III
		109th CONGRESS
		2d Session
		S. RES. 461
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2006
			Mr. Lott (for himself,
			 Mr. Durbin, Mr.
			 Lugar, and Mr. Biden)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting and commending the supporters of
		  the Jefferson Awards for Public Service for encouraging all citizens of the
		  United States to embark on a life of public service and recognizing those
		  citizens who have already performed extraordinary deeds for their community and
		  country.
	
	
		Whereas one of the defining traditions of the democracy of
			 the United States is that each person can make a difference;
		Whereas the value of public and community service was a
			 founding principle of the Government of the United States;
		Whereas, for generation after generation, the citizens of
			 the United States have desired to pass to the youth of the Nation the tradition
			 of neighbors helping neighbors through—
			(1)local community
			 service;
			(2)volunteerism;
			 and
			(3)public
			 service;
			Whereas, to build stronger communities, the youth of the
			 United States should be inspired to seek career opportunities in—
			(1)the public
			 sector;
			(2)the nonprofit
			 sector;
			(3)the faith-based
			 community; and
			(4)Federal, State,
			 and local governments;
			Whereas the Jefferson Awards for Public Service are a
			 prestigious national recognition system that was created on a nonpartisan basis
			 in 1972 by—
			(1)Jacqueline
			 Kennedy Onassis;
			(2)Senator Robert
			 Taft, Jr.; and
			(3)Sam Beard;
			Whereas the creators of the Jefferson Awards for Public
			 Service sought to create an award similar to the Nobel Prize to encourage and
			 honor individuals for their achievements and contributions in public and
			 community service;
		Whereas, for over 30 years, the supporters of the
			 Jefferson Awards for Public Service have pioneered the promotion of civic
			 engagement by using profiles of individual excellence, the media, and modern
			 technology to attract and recruit all citizens of the United States to
			 participate in the democratic processes of the Nation; and
		Whereas the Jefferson Awards for Public Service have
			 honored award recipients at—
			(1)the national
			 level, by placing the recipients on a Who’s Who list of
			 outstanding citizens of the United States; and
			(2)the local level,
			 by naming the recipients Unsung Heroes who accomplish
			 extraordinary deeds for the betterment of the United States while going largely
			 unnoticed: Now, therefore, be it
			
	
		That the Senate—
			(1)fully supports
			 the goals and ideals that the creators instilled into the civic engagement
			 initiatives of the Jefferson Awards for Public Service; and
			(2)salutes and
			 acknowledges the American Institute for Public Service and the role played by
			 the Jefferson Awards for Public Service in promoting public service in the
			 United States.
			
